DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5, 7-8, 16 and 18 are cancelled
Claims 1-4, 6, 9, 14-15, 17 and 19 are rejected
Claims are 11-13 are objected to.

Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive as they pertain to the specific limitations as addressed below.
Regarding claim 1 (similarly claim 15), the applicant primarily alleges as follows: 
“In the current rejection under §103, the Examiner looks to the teachings of Yoo618, which are directed to a structure which is semicylindrical, in that, the mounting block 120 has a curved surface which is curved about a single axis, such that the rotary part 110 can move in two degrees of freedom, i.e., to the left or the right. This is clearly shown in the figures of Yoo618, including FIG. 2. Further, Yoo618’s limitation to moving in only two degrees of freedom is not simply stated- it is mechanically constrained by the structures taught by Yoo618. For instance, Yoo618 discloses the use of fixing plates 130 which are positioned on the left and right side of the rotating part 110 and have an aperture to receive pivot points on the rotating part 110, thereby allowing it to rotate within the fixing part 120. One skilled in the art would readily recognize that these fixing plates 130 would constrain the movement of the rotating part 110, thereby preventing movement in more than two degrees of motion. Furthermore, Yoo618 teaches that the design of the device is not inadvertent, but rather, the use of this design is both to provide a “small and have a narrow surface to contact such that it can be used with curved structures like turbine blades and similar structures, and also so the transducer can easily contact these structures and the angle can be changed as needed. See first paragraph of the Description of Yoo 618. With regards to the changing angle, Yoo618 states unequivocally, “[i]t is very important to select the most suitable flaw detection angle for precise ultrasonic nondestructive examination. Generally, standard inclination probe fixed at 45, 60, 70 degrees or wedge of such angle is manufactured separately and combined with the probe.” See second paragraph of the Description of Yoo 618. This angle is selected to allow the ultrasonic beam to be incident or exactly perpendicular to the surface being measured, and Yoo618’s structure is designed specifically to allow for changes in the flaw detection angle. Indeed, Yoo618 teaches that the fixing plates 130 are marked or indicated to help a user select the desired angle, where the user can select the desired angle, as indicated, and then tighten the screws between the fixing plates 130 and the lower part 120 to secure the rotating part 110 in the desired angle. In the rejection, the Examiner acknowledges that Yoo 618 fails to teach a hemispherical mounting interface, but the Examiner finds that Sharf teaches a transducer interface with a hemispherical cavity, as depicted in FIGS. 7A-7C of Sharf, and concludes that one can combine these teachings with Yoo 618 to arrive at the present invention as claimed. The Applicant respectfully submits that this finding is misguided, since including a hemispherical mounting interface with Yoo 618 would change the principle operation of Yoo 618. For one, Yoo618’s design is selected specifically to provide angular positioning within two degrees of freedom to allow for controlled angular determinations to be made as indicated on the fixing plates 130 or the lower part 120. If the mounting interface is changed to be hemispherical, as taught by Sharf, the fixing plates 130 cannot be used, since the fixing plates would constrain all movement except in the two degrees of freedom, i.e., in the two degrees of freedom which Yoo 618 originally intends, such that the only way to enable 4 degrees of movement in a hemispherical interface is to not use the fixing plates 130. Without the fixing plates, Yoo618 would need to be redesigned to find a new way to allow pivoting motion and prevent inadvertent separation of the rotating part 110 to the lower part 120. Thus, with the Examiner’s suggested combination, essential components of Yoo 618 would need to be discarded. Additionally, if the fixing plates 130 are removed, there is no way to mark or indicate the angle of the rotating part 110, as Yoo618 teaches is essential to operation of the device. Rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. KSR International Co. v. Teleflex Inc., 550 U.S. at 418. To this end, the MPEP 2143.01(VJ) states that “[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.” Jn re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). Indeed, the court in Jn re Ratti, found the rejection to be in error, holding that "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate." id. In the present case, the suggested combination would not only require a full redesign of the teachings of Yoo618, but essential structural components in Yoo618 (the fixing plates 130) would be incompatible with the suggested combination, since structures which constrain movement to two degrees of freedom would be inoperable and not compatible with a hemispherical movement interface that is to provide four degrees of movement. Moreover, due to this change in principle operation of Yoo618, it is evident that the proposed modification of the §103 rejection would render Yoo618, as modified, unsatisfactory for its intended purpose, since it would prevent a use of Yoo618’s device from making precise angular determinations in a small footprint where the user can easily change the selected angle as indicated based on a corresponding position change. As such, MPEP §2143.01(V) holds that there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). For at least these reasons, it is respectfully submitted that the combination of Yoo 618 in view of Sharf fails to support a rejection of independent claims 1 and 15 under §103. Therefore, withdrawal of the rejection under §103 is respectfully requested.

In response, the examiner respectfully disagree with the applicant’s interpretation of the rejection of independent claims 1 and 15 with respect to the alleged limitation of “a hemispherical mounting interface”. As an initial matter, it is very evident that the applicant admitted that the secondary reference to Sharf teaches the said limitation, but at the same time the applicant is having difficulty as to how the teachings of Shaft could be incorporated into Yoo618 without changing the principle of operation or causing substantial reconstruction and redesign of the elements of Yoo618. The applicant further alleges that incorporating Sharf into Yoo618 would lead to discarding the fixing plates 130 of Yoo618 and thereby render the Yoo618 inoperable. In other words, the applicant’s arguments is directed to issue of ‘bodily incorporation’. These allegations are erroneous and unfounded because: “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).” In the present situation, the only teaching gleaned from Sharf is the use of ‘an hemispherical mounting interface’ in a device for measuring angular displacement and nothing more. Contrary to the applicant’s allegation,  modifying Yoo618 with Sharf in this manner would neither change the operation, nor cause any component part of the Yoo618’s device to be discarded, including the fixing parts 130. For instant, the hemispherical mounting feature 611 of Sharf is designed in such a way as to allow the rotation of the mounting surface within a very limited or fixed space during use as shown below in Sharf, figure 7B:

    PNG
    media_image1.png
    233
    342
    media_image1.png
    Greyscale

Accordingly, the fixing parts 130 of Yoo618 would remain unaffected when Yoo618 is modified with Sharf. Yoo618 may have disclosed a device having only two degrees of freedom as a preferred embodiment, there is nothing in the disclosure that explicitly prohibits modification and adaptation of the device for other applications requiring rotation of the mounting interface in more than two degrees of freedom. Thus, the applicant’s characterization of the combined teachings of Yoo618 and Sharf is completely incorrect and out of context. 
More so, in response to applicant’s argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, one of ordinary skill in the art would recognize that modifying Yoo618 with Sharf would only adapt the device to rotate beyond the two degrees of freedom so it can be used effectively for special applications that may be otherwise difficult to measure accurately using a mounting surface with only two degrees of freedom.
Therefore, in view of the above response, the examiner maintained that the applicant’s inventions of independent claims 1 and 15 are obvious over the combined teachings of Yoo618 and Sharf. Detailed rejections of all outstanding claims are listed below for the convenience of the applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 9, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (KR 200174618, hereinafter Yoo618) in view of Sharf et al (US PUB 20140107435, hereinafter, Sharf).
Regarding claim 1, Yoo618 discloses a variable angle transducer interface block apparatus (e.g. a wedge 100), (see at least the abstract) comprising: an interface block having a mounting receiver (e.g. a fixing portion with receiver 120), (see figure 1), the interface block positioned proximate to a material wall (e.g. a subject to be measured); a curved mounting structure (e.g. a curved upper wedge 110) movably connected to the mounting receiver (e.g. the upper wedge 110 has a convex shaped bottom portion that moveably connect to concave curved portion of the fixing portion 120), (see figure 2); and a transducer (e.g. a transducer 140) mounted (e.g. via a threaded opening 111) on the curved mounting structure, (see figure 2), wherein an angle of an acoustic signal transmitted by the transducer into the material wall is adjustable by movement of the curved mounting structure relative to the mounting receiver (e.g. the angle of ultrasonic signal to be transmitted by the transducer 140 is adjustable by simply rotating the wedge 110 relative to the fixing portion 120), (see Yoo618, text description, paragraphs 1-10 and figures 1-3).
Yoo does not explicitly disclose: wherein the mounting receiver is shaped as a hemispherical cavity within a top end of the interface block.
However, Sharf in the same field of endeavor teaches a variable angle transducer interface block (see at least the abstract, and figure 7) comprising a placement mechanism 600 having a mounting receiver (e.g. a receiving cavity for a sensor angling hand 601), (see figure 7A-7C), wherein the mounting receiver is shaped as a hemispherical cavity (e.g. the receiving is hemispherically shaped in order to receive a complementary ball-bearing 611 portion of the sensor angling hand 601), (see Sharf, [0118], figures 7A-7C). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a hemispherical shaped mounting receiver in the interface block as taught by Sharf in the teachings of Yoo in order to achieve different angular rotations or degree of freedom of the sensor’s contact surface for sensing curved, angular, or other hard to reach surfaces, and thereby further improving the efficiency of the sensing apparatus.   
Regarding claim 2, Yoo618 as modified by Sharf discloses the variable angle transducer interface block apparatus of claim 1, wherein the interface block is shaped as a truncated cone (e.g. see figure 2) having a base (e.g. a bottom contact portion) and a top end, wherein the base is positioned proximate to the material wall, and wherein the top end comprises the mounting receiver (e.g. fixing portion with receiver 120 is shaped as a truncated cone with bottom portion to contact the subject to be measured and a top portion to rotatably receive the upper wedge 110), (see Yoo618, figure 2).

Regarding claim 3, Yoo618 as modified by Sharf discloses the variable angle transducer interface block apparatus of claim 1, wherein the interface block is in direct contact with the material wall (e.g. bottom portion of fixing portion 120 makes direct contact with the subject to be measure), (see Yoo618, the abstract and figure 3).

Regarding claim 6, Yoo618 as modified by Sharf discloses the variable angle transducer interface block apparatus of claim 1, a shape of the curved mounting structure corresponds to the hemispherical cavity shape of the mounting receiver (e.g. a concave shape of the receiver 120 corresponds to a convex shape of upper wedge 110 to facilitate rotatable movement relative to each other), (see Yoo618, figure 2).

Regarding claim 9, Yoo618 as modified by Sharf discloses the variable angle transducer interface block apparatus of claim 1, wherein the curved mounting structure (e.g. a curved upper wedge 110) comprises a flat top surface (see figure 2), and wherein a surface area of the flat top surface is at least as large as a surface area of the transducer (transducer 140) mounted on the curved mounting structure (e.g. flat top surface of upper wedge 110 has a surface area as large that of the transducer 14), (see Yoo618, figure 2).

Regarding claim 15, Yoo618 discloses a method of adjusting a propagation angle (e.g. using a wedge 100) of an acoustic signal through a material (see at least the abstract), comprising the following steps: providing a transducer (e.g. a transducer 140) mounted on a curved mounting structure (e.g. a curved upper wedge 110), (see figure 1), the curved mounting structure movably connected to a mounting receiver (e.g. a fixing portion with receiver 120) of an interface block (e.g. the upper wedge 110 has a convex shaped bottom portion that moveably connect to concave curved portion of the fixing portion 120), (see figure 2); positioning the interface block proximate to a material wall (e.g. on a surface of a subject to be measure); transmitting, with the transducer, an initial acoustic signal (e.g. a first ultrasonic signal) through the interface block and the material wall, the initial acoustic signal having an initial propagation angle and an initial material propagation angle (e.g. the transmitter 140 can transmit a first ultrasonic signal at a first propagation angle into the subject as shown by phantom line in figure 3); determining the initial material propagation angle (e.g. measuring the first propagation angle according to the phantom disposition of the transmitter 140); rotating the transducer and the curved mounting structure within the mounting receiver (e.g. the transmitter can be rotated to a second position shown in solid line in figure 3); and transmitting, with the transducer, a subsequent acoustic signal (e.g. a second ultrasonic signal) through the interface block and the material wall, the subsequent acoustic signal having a subsequent material propagation angle different from the initial material propagation angle (e.g. adjustment of the necessary angle is accomplished by loosening the screw 131 and adjust the upper rotary part 110 by appropriately rotating the nominal refraction angle indicated on the fixing plate 130 of the lower fixing part 120 and then tighten the screw to fix it again), (see Yoo618, text description, paragraphs 1-10 and figures 1-3).
Yoo does not explicitly disclose: wherein the mounting receiver is shaped as a hemicylindrical cavity within a top end of the interface block, and wherein a shape of the curved mounting structure corresponds to the hemicylindrical cavity shape of partial hemicylindrical shape of the mounting receiver.
However, Sharf in the same field of endeavor teaches a variable angle transducer interface block (see at least the abstract, and figure 7) comprising a placement mechanism 600 having a mounting receiver (e.g. a receiving cavity for a sensor angling hand 601), wherein the mounting receiver is shaped as a hemispherical cavity, and wherein a shape of the curved mounting structure (e.g. a ball-bearing 611) corresponds to the hemicylindrical cavity shape of partial hemicylindrical shape of the mounting receiver (e.g. the receiving is hemispherically shaped in order to receive a complementary ball-bearing 611 portion of the sensor angling hand 601), (see Sharf, [0118], figures 7A-7C). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a hemispherical shaped mounting receiver, and a complementary hemispherical mounting structure in the interface block as taught by Sharf in the teachings of Yoo in order to achieve different angular rotations or degree of freedom of the sensor’s contact surface for sensing curved, angular, or other hard to reach surfaces, and thereby further improving the efficiency of the sensing apparatus.

Regarding claim 17, Yoo618 as modified by Sharf discloses the method of claim 15, wherein the transducer (e.g. a transducer 140) and curved mounting structure (curved upper wedge 110) are rotatable along at least one from the set of: a pitch axis, a yaw axis, and a roll axis (see Yoo618, figure 3; see also Sharf, figures 7A-7C).

Regarding claim 19, Yoo618 as modified by Sharf discloses the method of claim 15, wherein the curved mounting structure (e.g. a curved upper wedge 110) comprises a flat top surface (see figure 2), and wherein a surface area of the flat top surface is at least as large as a surface area of the transducer (transducer 140) mounted on the curved mounting structure (e.g. flat top surface of upper wedge 110 has a surface area as large that of the transducer 14),. (see Yoo618, figure 2).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo618 in view of Sharf as applied to claim 1 above, and further in view of Xu et al (US PUB 20210382014, hereinafter Xu014).
Regarding claim 4, Yoo618 as modified by Sharf discloses the variable angle transducer interface block apparatus of claim 1, but fails to explicitly disclose further comprising a couplant material between the interface block and at least one from the set of: the material wall and the curved mounting structure.
However, Xu014 in the same field of endeavor teaches a variable angle transducer interface block apparatus (e.g. a wedge 10) comprising a couplant material (e.g. bottom rings 30) between the interface block and the surface of a detected component (see Xu014, [0027] and [0030], figures 1-3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a couplant material, interposed between the transducer and a subject component as taught by Xu014 in the teachings of Yoo in view of Sharf so as to improve the coupling compliance between the transducer and the subject component, and thereby further enhancing the efficiency and accuracy of apparatus.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo618 in view of Sharf as applied to claim 1 above, and further in view of Carodiskey et al (US PUB 20070068253, hereinafter Carodiskey).
Regarding claim 10, Yoo618 as modified by Sharf discloses the variable angle transducer interface block apparatus of claim 1, but does not explicitly disclose further comprising an array of transducers mounted on the curved mounting structure, wherein the transducers are configured to generate at least one from the set of: beam formed waves, longitudinal acoustic waves, and shear acoustic waves.
However, Carodiskey in the same field of endeavor teaches that it is well known in the art to provide an array of transducers mounted on a curved mounting structure, wherein the transducers are configured to generate at least one from the set of: beam formed waves, longitudinal acoustic waves, and shear acoustic waves as demonstrated in ([0026] and [0031]-[0032], figures 1 and 5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an array of transducers as taught by Carodiskey in the teachings of Yoo in view of Sharf, in order to achieve the ability to obtain collective or aggregated data from each transducer of the array positioned at different angles, and thereby further improving the reliability and efficacy of the apparatus. 

Regarding claim 14, Yoo618 as modified by Sharf and Carodiskey discloses the variable angle transducer interface block apparatus of claim 1, wherein the transducer is a piezo transducer or an EMAT transducer (e.g. Carodiskey teaches that it is well known in the art to apply piezoelectric transducer as set forth in [0003] and [0015]). Thus it would have been obvious to any person having an ordinary skill in the art to apply a piezoelectric transducer as taught by Carodiskey in the teachings of Yoo in view of Sharf in order to gain the various inherent advantages of piezoelectric transducer, including high sensitivities, and thereby further improving the efficiency of the apparatus. 

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.